DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 7/8/2021 amended claims 1, 12, 21-22 and 24, cancelled claims 9-10, 15 and 23 and added new claims 26-28.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Shirazi in view of Tsutsui as evidenced by EHC from the office action mailed 3/25/2021; therefore this rejection is maintained below.  The IDS issues from the office action mailed 3/25/2021 were not addressed and are therefore maintained below.    

Information Disclosure Statement
3.            The information disclosure statement filed 3/2/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

4.	The information disclosure statement (IDS) submitted on 7/20/2021 was filed after the mailing date of the non-final office action on 3/25/2021.  The submission is in 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-8, 11-14, 16-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shirazi et al., US Patent Application Publication No. 2007/0078070 (hereinafter referred to as Shirazi) in view of Tsutsui et al., US Patent No. 4,704,491 (hereinafter referred to as Tsutsui) as evidenced by NPL document entitled ExxonMobil Group II/II+ EHC Base Stocks Data Sheet (hereinafter referred to as EHC).    

a mixture of Group II base oils including 30 wt% or greater of a Group II base stock, such as, EHC 45 which has a VI of 113-119, a pour point of -18°C and a KV40 of 21.75 cSt (first base stock as recited in claims 1, 5 and 7-8) (Para. [0027]-[0033] and see Claim 20 of Shirazi and see EHC),  
adding to the base oil mixture 0.01 to 6 wt% of a viscosity index improver, such as, an ethylene/propylene copolymer (as recited in claim 1) (Para. [0106]-[0109]), 
1 to 99 wt% of a PAO base stock having a viscosity index of 125 (as recited in claim 1) (see Abstract and Tables 3 and 6, Para. [0034]-[0056] and [0075]), and     
0.1 to 49 wt% of an additive package which includes detergents (as recited in claim 1) (see Tables 6-7 and Para. [0091]). 
Shirazi discloses all the limitations discussed above including additional medium Group II base oils, such as, EHC 60 (as recited in claims 6-8), but Shirazi does not explicitly disclose the viscosity index of the lubricating oil composition, the ethylene content of the copolymer, nor the percentage loss of kinematic viscosity at 100°C as recited in claim 1.  
Tsutsui discloses a lubricant composition comprising as an additive or a base oil concentration of an ethylene/propylene copolymer having an ethylene content of 55 mol% and a Mw/Mn of 1.60 and a viscosity index of 130 to 350 (as recited in claims 1 and 18) (see Abstract and Col. 4/L. 55-58, Col. 12/L. 36-39 and Example 11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use 
The combination of Shirazi/Tsutsui do not explicitly disclose the viscosity index of the driveline fluid as recited in claim 1.  It is the position of the examiner that based on the viscosity index of the base oil and the viscosity index improver that the combination inherently teaches a viscosity index that would at least overlap the range recited in claim 1.   
The combination of Shirazi/Tsutsui do not explicitly disclose the percentage loss of kinematic viscosity at 100°C as recited in claim 1.  It is the position of the examiner that this limitation would be inherently found in the modified composition represented by Shirazi/Rosenbaum as the modified composition discloses all the limitations of claim 1.  It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.  The same rationale is used to reject claims 2-4 and 11.  

Regarding claims 12-14, 16-22 and 24-28, see discussion above.

Response to Arguments
8.	Applicants’ arguments filed 7/8/2021 regarding claims 1-8, 11-14, 16-22 and 24-28 have been fully considered and are not persuasive.  
	Applicants argue that claim 1 is not read on by the references discussed above.  This argument is also not persuasive.  When looking at Table 4 of Tsutsui the concentration of the liquid copolymer is disclosed and the examples therein include 8 and 16 wt% concentration of the copolymer which is within the range recited in claim 23.  
Applicants also argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art as shown by the Affidavit signed by Hyun-Soo Hong on 2/26/2021 as was previously discussed.    
Regarding the second criteria – the claims are still not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific base oils present in a narrow concentration ratio, along with very specific ethylene-propylene copolymers also present in a very specific concentration to present a lubricant composition with very specific properties which are either broadly recited or not at all recited in the instant claims.  This is still the case.  For example, claim 1 as instantly recited requires approximately 0.1 to 19.9 wt% of a Group 
 
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771